DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments are rendered as moot in view of the current amendments. The rejection is updated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9, 10, 11, 12, 13 are rejected under 35 USC 103 as being unpatentable over WO 2019/035007 A1 to Abbas (“Abbas”) in view of US 2018/0008360 A1 to Costa da Cruz (“Costa da Cruz”):

Regarding claim 6:
Abbas teaches a patient monitoring system comprising: a mobile cart including a wheeled base, an elongated telescoping tower extending upward from said base, said tower being selectively adjustable in height; ([1033]- system used to monitor in a medical setting. [1077]- the patient monitoring system mobile cart equipped with an adjustable height tower. Figure 5a shows the mobile cart system)
a video camera for monitoring a hospital patient within a patient room, said video camera mounted upon an upper portion of said tower; ([1079]-camera is located on the top of the tower to monitor the patient. Figure 5a shows the cart)
a microphone and speaker mounted upon said tower for communicating verbally with said patient and for monitoring patient room audio; ([1035]- microphone and loudspeaker is equipped on the tower to monitor the patient)
a computer mounted upon said tower, including a computer monitor; a router for transmitting video, audio and data signals to a media server …; and Application No. 16/442,433Page 3 
a patient observation operator station located remote from said mobile cart, said operator station comprising: a video monitor for receiving video signals transmitted from said video camera via said router to said media server and then to said video monitor; and ([1019]- the control device can be a laptop that includes a display (this is a video monitor for receiving video signals from video camera). [1083], [1021]-- separate monitoring location located remotely from the mobile cart and receives audio and video signals)
a microphone and speaker for communicating verbally with said patient and for monitoring patient room audio via said media server. ([1024]- the control device (part of the patient observation operator station) includes microphone and speaker functionality for the observer and is transmitted via a communication network (this would be the server) as described in [1015].)
Abbas however does not teach:
…and a management server
Costa da Cruz however teaches that it was well known in the art of monitoring before the effective filing date of the current invention that multiple patients can be sent by one user via a control server (interpreted as the management server) to mobile carts that allows the user to communicate with each patient [0031].
Therefore, it would have been obvious before the effective filing date of the current invention to include the management server of Costa da Cruz to the system of Abbas because it provides more efficiency to manage multiple patients to alleviate the problem presented in [0002] in Costa da Cruz.


Abbas/ Costa da Cruz teaches all of the limitations of claim 6. Abbas however does not teach:
 wherein said management server provides a means for centralized operation and administration of a plurality of media servers servicing and associated with a plurality of corresponding mobile carts. 
Costa da Cruz however teaches that it was well known in the art of monitoring before the effective filing date of the current invention that multiple patients can be sent by one user via a control server (interpreted as the management server) to mobile carts that allows the user to communicate with each patient [0031].
Therefore, it would have been obvious before the effective filing date of the current invention to include the management server of Costa da Cruz to the system of Abbas because it provides more efficiency to manage multiple patients to alleviate the problem presented in [0002] in Costa da Cruz.

Regarding claim 10:
Abbas/ Costa da Cruz teaches all of the limitations of claim 6. Abbas however does not teach:
wherein a management server is connected to one or more media servers receiving audio and/or video signalsApplication No. 16/442,433Page 4 from one or more media devices comprising one or more mobile cart video cameras, wall mounted video cameras, personal computers, laptop computers, computer tablets, or smart phones.
Costa da Cruz however teaches that it was well known in the art of monitoring before the effective filing date of the current invention that multiple patients can be sent by one user via a control server (interpreted as the management server) to mobile carts that allows the user to communicate with each patient [0031]. Functionality on the cart can include video and audio feed for conferencing [0030].
Therefore, it would have been obvious before the effective filing date of the current invention to include the management server of Costa da Cruz to the system of Abbas because it provides more efficiency to manage multiple patients to alleviate the problem presented in [0002] in Costa da Cruz.

Regarding claim 11:
Abbas/ Costa da Cruz teaches all of the limitations of claim 6. Abbas further teaches wherein said video camera comprises a pan-tilt-zoom (PTZ) camera that may be controlled from the operator station to direct the camera lens in various selected directions to image various areas of a patient room. ([1037]- pan-tilt-zoom (PTZ) functionality is enabled for the camera to monitor various areas in the room).

Regarding claim 12:
Abbas teaches a patient monitoring system comprising: a monitoring device including a support structure and further comprising: a video camera for monitoring a hospital patient within a patient room, said video camera mounted upon said support structure; ([1033]- system used to monitor in a medical setting.  
a microphone and speaker mounted upon said support structure for communicating verbally with said patient and for monitoring patient room audio; ([1035]- microphone and loudspeaker is equipped on the tower to monitor the patient)
a computer CPU; a router for transmitting video, audio and data signals to a media server …; and ([1018]- provides hardware for the communication network. [1087]-computer is included to transmit audio and video data to another user and includes connection to a server (the server interpreted to including a media server to establish a communication network to transmit the audio and video)
a patient observation operator station located remote from said support structure, said operator station comprising: a video monitor for receiving video signals transmitted from said video camera via said router to said media server and then to said video monitor; and ([1019]- the control device can be a laptop that includes a display (this is a video monitor for receiving video signals from video camera). [1083], [1021]-- separate monitoring location located remotely from the mobile cart and receives audio and video signals)
a microphone and speaker for communicating verbally with said patient and for monitoring patient room audio via said media server. ([1024]- the control device (part of the patient observation operator station) includes microphone and speaker functionality for the observer and is transmitted via a communication network (this would be the server) as described in [1015].)
Abbas however does not teach:
…and a management server
Costa da Cruz however teaches that it was well known in the art of monitoring before the effective filing date of the current invention that multiple patients can be sent by one user via a control server (interpreted as the management server) to mobile carts that allows the user to communicate with each patient [0031].
Therefore, it would have been obvious before the effective filing date of the current invention to include the management server of Costa da Cruz to the system of Abbas because it provides more efficiency to manage multiple patients to alleviate the problem presented in [0002] in Costa da Cruz.

Regarding claim 13:
Abbas teaches all of the limitations of claim 12. Abbas further teaches wherein said support structure comprises a mobile cart including a wheeled base, an elongated telescoping tower extending upward from said base, said boom being selectively adjustable in height, said tower including a locking mechanism to fix said tower at a selected height. ([1077]- the patient monitoring system mobile cart equipped with an adjustable height tower with a mechanical lever to manually change and hold the height. Figure 5a shows the mobile cart system)


Claims 7 is rejected under 35 USC 103 as being unpatentable over WO 2019/035007 A1 to Abbas (“Abbas”) in view of US 2018/0008360 A1 to Costa da Cruz in further view of US 2013/0100284 A1 to Fujii et al. (“Fujii”):

Regarding claim 7:
Abbas/ Costa da Cruz teaches all of the limitations of claim 6. Abbas however does not teach:
wherein said video camera is capable of detecting images illuminated by infrared light, said patient monitoring system further comprising an infrared lamp provided to illuminate said patient room with infrared light in order to avoid disrupting patient sleep, 
said infrared lamp mounted upon an upper portion of said tower proximate said video camera and oriented to illuminate the area of said patient room to be imaged by said video camera. 
Fujii however teaches that it was well known in the art of monitoring before the effective filing date of the current invention that a patient monitoring system can be established to observation a patient in bed via a camera device over the bed (the camera device being a night vision camera that would use an infrared lamp) . At night, observations of the patient can be made in the dark using night vision (this would not be able to disturb the patient) [0182].. Figure 2A,  2B and 5 shows the apparatus above the patient
Therefore, it would have been obvious before the effective filing date of the current invention to include the infrared monitoring camera as taught by Fujii to the patient monitoring system of Abbas/ Costa da Cruz because it provides better and constant patient monitoring. 

Claims 8 is rejected under 35 USC 103 as being unpatentable over WO 2019/035007 A1 to Abbas (“Abbas”) in view of US 2018/0008360 A1 to Costa da Cruz in further view of US 2018/0103206 A1 to Olson (“Olson”):

Regarding claim 8:
Abbas teaches all of the limitations of claim 6. Abbas however does not teach:
a privacy indicator light mounted upon said tower for indicating to patient room occupants that a privacy mode has been selected at said operator station to disable patient room video from being displayed upon said video monitor. 
Olson however teaches that it was well known in the art of monitoring before the effective filing date of the current invention that a monitoring device can be configured to take videos of a situation and includes a privacy setting. An indicator turns on once the device is in privacy mode (this can be used to indicate to the patient that they are not being monitored via video) [0088].
Therefore, it would have been obvious before the effective filing date of the current invention to include the privacy setting on an observation camera as taught by Olson to the patient monitoring system of Abbas/ Costa da Cruz because it provides better privacy protection for the patient

Claims 14-16 are rejected under 35 USC 103 as being unpatentable over WO 2019/035007 A1 to Abbas (“Abbas”) in view of US 2018/0008360 A1 to Costa da Cruz (“Costa da Cruz”) in further view of US 2012/0148031 A1 to Eaves (“Eaves”):


Abbas/ Costa da Cruz teaches all of the limitations of claim 12. Abbas however does not teach:
wherein said support structure comprises a housing for mounting on a wall or other selected patient room surface.
Eaves however teaches it was well known in the art of patient monitoring before the effective filing date of the current invention that a mobile cart for taking scans of a patient can be used as either docked to a stand or by use of clamps for a wall mount assembly in the room [0050].
Therefore, it would have been obvious before the effective filing date of the current invention to include the wall mounting mechanism of Eaves to the system of Abbas/ Costa da Cruz because it provides more movement and convenience for the user to monitor the patient

Regarding claim 15:
Abbas/ Costa da Cruz / Eaves teaches all of the limitations of claim 14. Abbas however does not teach:
wherein said housing comprises a portable wall unit comprising an elongated structure formed of plastic having one or more brackets for detachably mounting said portable wall unit to a wall or other room surface.
Eaves further teaches it was well known in the art of patient monitoring before the effective filing date of the current invention that a mobile cart for taking scans of a 
Therefore, it would have been obvious before the effective filing date of the current invention to include the wall mounting mechanism of Eaves to the system of Abbas/ Costa da Cruz / Eaves because it provides more movement and convenience for the user to monitor the patient

Regarding claim 16:
Abbas/ Costa da Cruz / Eaves teaches all of the limitations of claim 15. Abbas however does not teach:
wherein said portable wall unit further comprises a handle attached to a front surface thereof to aid transport of said portable wall unit.
Eaves however teaches it was well known in the art of patient monitoring before the effective filing date of the current invention that a mobile cart for taking scans of a patient can be used with a handle to move the device [0056].
Therefore, it would have been obvious before the effective filing date of the current invention to include the wall mounting mechanism of Eaves to the system of Abbas/ Costa da Cruz / Eaves because it provides more movement and convenience for the user to monitor the patient


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686